                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DEVIN LEE JAMES SCHMIDT,                             Case No. 18-cv-06495-YGR (PR)
                                                         Petitioner,
                                   8
                                                                                              ORDER TO SHOW CAUSE
                                                   v.
                                   9

                                  10     GEORGE JAIME, Warden,
                                                         Respondent.
                                  11

                                  12           Petitioner, a state prisoner, has filed this petition for a writ of habeas corpus pursuant to 28
Northern District of California
 United States District Court




                                  13   U.S.C. § 2254. He has paid the full filing fee.

                                  14           It does not appear from the face of the petition that it is without merit. Good cause

                                  15   appearing, the Court hereby issues the following orders:

                                  16           The Clerk of the Court shall serve a copy of this Order and the petition and all attachments

                                  17   thereto upon Respondent and Respondent’s attorney, the Attorney General of the State of

                                  18   California. The Clerk shall also serve a copy of this Order on Petitioner at his current address.

                                  19           Respondent shall file with this Court and serve upon Petitioner, within sixty (60) days of

                                  20   the issuance of this Order, an Answer conforming in all respects to Rule 5 of the Rules Governing

                                  21   Section 2254 Cases, showing cause why a writ of habeas corpus should not be issued. Respondent

                                  22   shall file with the Answer a copy of all portions of the relevant state records that have been

                                  23   transcribed previously and that are relevant to a determination of the issues presented by the

                                  24   petition.

                                  25           If Petitioner wishes to respond to the Answer, he shall do so by filing a Traverse with the

                                  26   Court and serving it on Respondent within sixty (60) days of his receipt of the Answer. Should

                                  27   Petitioner fail to do so, the petition will be deemed submitted and ready for decision sixty (60)

                                  28   days after the date Petitioner is served with Respondent’s Answer.
                                   1          Respondent may file with this Court and serve upon Petitioner, within sixty (60) days of

                                   2   the issuance of this Order, a motion to dismiss on procedural grounds in lieu of an Answer, as set

                                   3   forth in the Advisory Committee Notes to Rule 4 of the Rules Governing Section 2254 Cases. If

                                   4   Respondent files such a motion, Petitioner shall file with the Court and serve on Respondent an

                                   5   opposition or statement of non-opposition to the motion within sixty (60) days of receipt of the

                                   6   motion, and Respondent shall file with the Court and serve on Petitioner a reply within fourteen

                                   7   (14) days of receipt of any opposition.

                                   8          It is Petitioner’s responsibility to prosecute this case. Petitioner must keep the Court and

                                   9   Respondent informed of any change of address and must comply with the Court’s orders in a

                                  10   timely fashion. Pursuant to Northern District Local Rule 3-11 a party proceeding pro se whose

                                  11   address changes while an action is pending must promptly file a notice of change of address

                                  12   specifying the new address. See L.R. 3-11(a). The Court may dismiss a pro se action without
Northern District of California
 United States District Court




                                  13   prejudice when: (1) mail directed to the pro se party by the Court has been returned to the Court as

                                  14   not deliverable, and (2) the Court fails to receive within sixty days of this return a written

                                  15   communication from the pro se party indicating a current address. See L.R. 3-11(b); see also

                                  16   Martinez v. Johnson, 104 F.3d 769, 772 (5th Cir. 1997) (Rule 41(b) applicable in habeas cases).

                                  17          Petitioner must also serve on Respondent’s counsel all communications with the Court by

                                  18   mailing a true copy of the document to Respondent’s counsel.

                                  19          Upon a showing of good cause, requests for a reasonable extension of time will be granted

                                  20   provided they are filed on or before the deadline they seek to extend.

                                  21          IT IS SO ORDERED.

                                  22   Dated: December 5, 2018                          ______________________________________
                                                                                        YVONNE GONZALEZ ROGERS
                                  23                                                    United States District Court Judge
                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                          2
